DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 11/28/2019.  Claims 1-15 are pending in the application. As such, Claims 1-15 have been examined.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.	The drawings filed on 11/28/2019. have been accepted and considered by the Examiner.

Claim Rejections - 35 USC § 102
4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.         Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by McCree et al., (McCree, A., Truong, K., George, E. B., Barnwell, T. P., & Viswanathan, V. (1996, May). A 2.4 kbit/s MELP coder candidate for the new US Federal Standard. In 1996 IEEE International Conference on Acoustics, Speech, and Signal Processing Conference Proceedings (Vol. 1, pp. 200-203). IEEE.), hereinafter referred to as McCREE.
	With respect to Claim 1, McCREE discloses:
1. A speech processing method, comprising: 
acquiring a speech sampling signal frame in a mixed-excitation linear prediction speech coding system and estimating signal quality of the speech sampling signal frame (See e.g., “…one significant source of distortion from the baseline MELP coder is the frame rate. We have demonstrated that decreasing the frame size from 22.5 to 10 ms results in a significant quality improvement. In fact, listening tests show that an unquantized 10 ms MELP system produces speech quality comparable to the 8 kbit/s VSELP coder…” “…We have developed a 25-bit multi-stage vector quantizer (MSVQ) for the line spectral frequencies (LSF’s) that actually improves the speech quality of the MELP coder slightly in comparison to our existing 34-bit scalar quantizer, at a significantly lower bit rate…,” See e.g., McCREE §§ 2.3, 3.1), wherein the mixed-excitation linear prediction speech coding system comprises a linear prediction coding circuit (See e.g., “…coder has been implemented in real-time on a floating point DSP (60 MHz TMS320C31) using a mixture of C and assembly code. The coder requires a total of 20 MIPS, with 14 MIPS for the encoder and 6 MIPS for the decoder. Memory requirements are 9 kwords for the program, 6 kwords for tables, and 6 kwords of RAM…,” See e.g., McCREE §§ 2.3, 3.1, 4.3);
determining, based on the signal quality, a specific linear prediction coding order used by the linear prediction coding circuit (See e.g., “…conducted informal listening tests that confirm that using a 30th order LPC model does increase the quality of the speech output from the MELP coder for male speakers…have implemented MLPC within the MELP model, and our evaluations show that a 14th order MLPC can indeed produce an LPC residual signal with flatter Fourier magnitudes at the lower frequencies than a 14th order traditional LPC…,” See e.g., McCREE §§ 2.2, 2.3, 3.1, 4.3); 
controlling the linear prediction coding circuit to convert the speech sampling signal frame into a line spectrum pair parameter based on the specific linear prediction coding order (See e.g., “…have implemented MLPC within the MELP model, and our evaluations show that a 14th order MLPC can indeed produce an LPC residual signal with flatter Fourier magnitudes at the lower frequencies than a 14th order traditional LPC…” and “…developed a 25-bit multi-stage vector quantizer (MSVQ) for the line spectral frequencies (LSF’s) that actually improves the speech quality of the MELP coder slightly in comparison to our existing 34-bit scalar quantizer, at a significantly lower bit rate…”  See e.g., McCREE §§ 2.2, 2.3, 3.1, 4.3); 

    PNG
    media_image1.png
    340
    524
    media_image1.png
    Greyscale
replacing a speech signal spectrum of the speech sampling signal frame with the line spectrum pair parameter to generate a predicted speech signal (See e.g., how adaptive spectral enhancement in tandem with LPC synthesis filter provide LSFs further contributing to generate synthesized speech signal as predicted speech signal according to Fig. 1, See e.g., McCREE §§ 2.2, 2.3, 3.1, 4.3, Fig. 1); and 
performing a speech coding operation and a signal synthesizing operation of the mixed-excitation linear prediction speech coding system based on the predicted speech signal (See e.g., “…the synthesizer has the following added capabilities: mixed pulse and noise excitation, periodic or aperiodic pulses, adaptive spectral enhancement, and pulse dispersion filter. These features allow the mixed excitation LPC vocoder to mimic more of the characteristics of natural human speech… investigated three primary approaches to improving this MELP model: Fourier series coding, mel-scale LPC, and faster frame rate…” See e.g., McCREE §§ 2, 2.1, 2.2, 2.3, 3.1, 4.3, Fig. 1).

With respect to Claim 9, McCREE discloses:
9. A speech processing device, comprising: a mixed-excitation linear prediction speech coding system; a storage circuit, configured to store a plurality of modules; and a processor, coupled to the storage circuit and accessing the modules to perform the following steps: acquiring a speech sampling signal frame in the mixed-excitation linear prediction speech coding system and estimating signal quality of the speech sampling signal frame (See e.g., “…one significant source of distortion from the baseline MELP coder is the frame rate. We have demonstrated that decreasing the frame size from 22.5 to 10 ms results in a significant quality improvement. In fact, listening tests show that an unquantized 10 ms MELP system produces speech quality comparable to the 8 kbit/s VSELP coder…” “…We have developed a 25-bit multi-stage vector quantizer (MSVQ) for the line spectral frequencies (LSF’s) that actually improves the speech quality of the MELP coder slightly in comparison to our existing 34-bit scalar quantizer, at a significantly lower bit rate…,” See e.g., McCREE §§ 2.3, 3.1), wherein the mixed-excitation linear prediction speech coding system comprises a linear prediction coding circuit (See e.g., “…coder has been implemented in real-time on a floating point DSP (60 MHz TMS320C31) using a mixture of C and assembly code. The coder requires a total of 20 MIPS, with 14 MIPS for the encoder and 6 MIPS for the decoder. Memory requirements are 9 kwords for the program, 6 kwords for tables, and 6 kwords of RAM…,” See e.g., McCREE §§ 2.3, 3.1, 4.3); 
determining, based on the signal quality, a specific linear prediction coding order used by the linear prediction coding circuit (See e.g., “…conducted informal listening tests that confirm that using a 30th order LPC model does increase the quality of the speech output from the MELP coder for male speakers…have implemented MLPC within the MELP model, and our evaluations show that a 14th order MLPC can indeed produce an LPC residual signal with flatter Fourier magnitudes at the lower frequencies than a 14th order traditional LPC…,” See e.g., McCREE §§ 2.2, 2.3, 3.1, 4.3); 
controlling the linear prediction coding circuit to convert the speech sampling signal frame into a line spectrum pair parameter based on the specific linear prediction coding order (See e.g., “…have implemented MLPC within the MELP model, and our evaluations show that a 14th order MLPC can indeed produce an LPC residual signal with flatter Fourier magnitudes at the lower frequencies than a 14th order traditional LPC…” and “…developed a 25-bit multi-stage vector quantizer (MSVQ) for the line spectral frequencies (LSF’s) that actually improves the speech quality of the MELP coder slightly in comparison to our existing 34-bit scalar quantizer, at a significantly lower bit rate…”  See e.g., McCREE §§ 2.2, 2.3, 3.1, 4.3); 
replacing a speech signal spectrum of the speech sampling signal frame with the line spectrum pair parameter to generate a predicted speech signal (See e.g., how adaptive spectral enhancement in tandem with LPC synthesis filter provide LSFs further contributing to generate synthesized speech signal as predicted speech signal according to Fig. 1, See e.g., McCREE §§ 2.2, 2.3, 3.1, 4.3, Fig. 1); and 
performing a speech coding operation and a signal synthesizing operation of the mixed-excitation linear prediction speech coding system based on the predicted speech signal (See e.g., “…the synthesizer has the following added capabilities: mixed pulse and noise excitation, periodic or aperiodic pulses, adaptive spectral enhancement, and pulse dispersion filter. These features allow the mixed excitation LPC vocoder to mimic more of the characteristics of natural human speech… investigated three primary approaches to improving this MELP model: Fourier series coding, mel-scale LPC, and faster frame rate…” See e.g., McCREE §§ 2, 2.1, 2.2, 2.3, 3.1, 4.3, Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCree et al., (McCree, A., Truong, K., George, E. B., Barnwell, T. P., & Viswanathan, V. (1996, May). A 2.4 kbit/s MELP coder candidate for the new US Federal Standard. In 1996 IEEE International Conference on Acoustics, Speech, and Signal Processing Conference Proceedings (Vol. 1, pp. 200-203). IEEE.), in view of Kalbkhani et al., (Kalbkhani, H., Yousefi, S., & Shayesteh, M. G. (2014). Adaptive handover algorithm in heterogeneous femtocellular networks based on received signal strength and signal‐to‐interference‐plus‐noise ratio prediction. IET Communications, 8(17), 3061-3071), hereinafter referred to as McCREE and KALBKHANI.
With respect to Claims 2, 10, McCREE does not explicitly, but KALBKHANI discloses:
2. The method according to claim 1, wherein the signal quality is represented as a signal to 
    PNG
    media_image2.png
    179
    196
    media_image2.png
    Greyscale
interference plus noise ratio of the speech sampling signal frame, and 10. The speech processing device according to claim 9, wherein the signal quality is represented as a signal to interference plus noise ratio of the speech sampling signal frame (See e.g., the technique comprising estimating signal-to-interference plus noise ratio (SINR) as signal quality “…according to the predicted RSS values, several future values of signal-to-interference plus noise ratio (SINR) are calculated…” See e.g., KALBKHANI, Abstract, Fig. 3).

McCREE and KALBKHANI can be considered analogous art because they are from a similar field of endeavor in signal processing and prediction algorithmic techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of McCREE with see e.g., “…predicted RSS values, several future values of signal-to-interference plus noise ratio (SINR) …calculated…” functionalities and capabilities taught by KALBKHANI in order to advantageously furnish and provide applicable and/or extendable capabilities see e.g., “…to overcome the shortcomings of classic non-predictive RSS-based handover algorithms…we propose to predict the RSS and SINR samples of the candidate BSs…to decrease the computational cost… can assume that the received interference from the macrocell network in the next steps is the same as the interference in the current one. …,” (See e.g., KALBKHANI, Abstract, §4, Fig. 3).


Allowable Subject Matter
7.	Claims 3-8, and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chamberlain et al., (M. W. Chamberlain, "A 600 bps MELP vocoder for use on HF channels," 2001 MILCOM Proceedings Communications for Network-Centric Operations: Creating the Information Force (Cat. No.01CH37277), 2001, pp. 447-453 vol.1. (Year: 2001)), hereinafter referred to as CHAMBERLAIN, discloses “… Military Standard vocoder (MIL-STD-3005) algorithm called Mixed Excitation Linear Prediction (MELP) which operates at 2.4Kbps. The vocoder has good voice quality under benign error channels…this paper describes a 600 bps MELP vocoder algorithm that takes advantage of the inherent inter-frame redundancy of the MELP parameters. Data is presented showing the advantage in both Diagnostic Acceptability Measure (DAM) and Diagnostic Rhyme Test (DRT) with respect to SNR on a typical HF Channel when using the vocoder with a MIL-STD-188-110B [1] waveform…” (See e.g., CHAMBERLAIN, Abstract).
Please, see PTO-892 for more details. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656